Citation Nr: 1734154	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-20 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1950 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

During the pendency of this appeal, the Veteran has changed his designated representative.  His current representative is noted on the first page of this decision.  

In April 2017, the Veteran testified before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bladder cancer did not manifest during service and was not caused by any in-service disease, injury, or event during service, to include chemical exposure, and symptoms of bladder cancer were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board notes that additional VA treatment records were received subsequent to the most recent statement of the case or supplemental statement of the case.  The substantive appeal in this case was received after February 2, 2013, however; thus, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is applicable.  This change provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, the Board may consider this evidence in the first instance. 

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed disability.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any evidence suggesting onset of this disability during service or any other link to service, nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a hearing before a Veterans Law Judge in April 2017.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for bladder cancer.  He asserts this disability is due to in-service exposure to jet fuel, insecticide, and other chemicals resulted in his current diagnosis of bladder cancer.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

As an initial matter, the service treatment records, to include the April 1954 service separation examination, are negative for any diagnosis of or treatment for bladder cancer, and such a disability did not manifest for many years after service.  The Veteran has not asserted and the evidence does not establish onset of this disability during service or within a year thereafter.  Rather, the Veteran has asserted that his bladder cancer, which had its onset in approximately 2010, is the result of his in-service chemical exposure.  

The Veteran's DD-214 confirms he served as an aircraft engine mechanic; as such, the Board takes as credible his assertions that he was exposed to jet fuel, solvents, and other industrial chemicals during service, as such assertions are consistent with the circumstances of his service.  The record, however, lacks competent evidence that any chemical to which the Veteran may have been exposed in service caused or resulted in bladder cancer.  The Veteran has asserted that he was told by a VA physician that such in-service chemical exposure may have caused his bladder cancer; however, review of the record does not indicate that such a nexus opinion is found within the clinical treatment records or has otherwise been provided to VA.  In the absence of such evidence, service connection for bladder cancer must be denied.  

The Veteran has himself asserted that his bladder cancer is the result of in-service chemical exposure.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, carcinomas are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran has asserted, as noted above, that he was told by a physician of a possible nexus between in-service chemical exposure and his current diagnosis of bladder cancer; review of the record does not, however, reflect such an opinion, and the Veteran has not provided a copy of such a statement to VA.  Finally, his lay contentions have not subsequently been confirmed by a competent expert.  

In conclusion, the preponderance of the evidence is against the award of service connection for bladder cancer, and the claim must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bladder cancer is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


